Citation Nr: 9910004	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-13 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the income received as per capita distributions of 
revenues from gaming activity on tribal trust property is 
properly included as countable income for purposes of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active duty from September 1940 to May 1945.  
For combat service in the Pacific Theatre during World War 
II, he was awarded the Combat Infantryman Badge and the 
Purple Heart Medals, among others.  The veteran died in 
December 1967.  The appellant in this case is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) that the appellant's reported receipt of per capita 
distributions from gaming activity on tribal trust property 
of $2,000 was properly included as countable income for 
purposes of computing her entitlement to improved disability 
death pension.  The case is ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  Following the veteran's death and upon her application, 
the appellant was awarded improved disability death pension 
benefits which have been payable over the years based upon 
her reported receipt of no income of any kind.

3.  In January 1998, the appellant informed the RO that she 
had received $2,000 from the Tohono O'Odham Nation, and these 
funds were identified as a per capita distribution of 
revenues from gaming activity on tribal trust property.  

4.  In March 1998, based upon the appellant's receipt of this 
income, the RO reduced the amount of her monthly improved 
death pension benefits effective in February 1989 from $484 
to $317, and also notified her that she had been overpaid 
$167 for the month of February 1998 as a result of this award 
action.


CONCLUSION OF LAW

The $2,000 received by the appellant as per capita 
distributions from gaming activity on tribal trust property 
is properly included as countable income for purposes of 
improved death pension benefits.  38 U.S.C.A. § 1503, 1521, 
5107, 7104(c) (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272, 
19.5 (1998); VAOPGCPREC 21-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that following the veteran's death, the 
appellant applied for and was granted improved death pension 
benefits.  In accordance with the rules for payment of such 
benefits, all income received from any source is counted 
toward the calculation of such pension benefits, unless 
specifically excluded.  Over the years, the appellant 
submitted eligibility verification reports (EVRs) which 
generally reported no income from any source and her monthly 
VA pension benefits were paid accordingly.  The appellant was 
routinely advised that she was required to immediately report 
any changes in income because such changes could immediately 
affect the payment of pension benefits.  

In January 1998, she wrote to the RO that she had received 
$2,000 from the Tohono O'Odham Nation.  Later, a Xerox copy 
of a $2,000 check from the Tohono O'Odham Nation from Sells, 
Arizona, was provided.  The RO immediately took action to 
recalculate the appellant's continued entitlement to death 
pension benefits based upon her receipt of this income.  In 
March 1998, the RO notified the appellant that her monthly 
benefits would be reduced from $484 to $317 effective in 
February 1998.  Later that month, the RO informed the 
appellant that she had been overpaid $167, the difference of 
these monthly amounts representing an overpayment for 
February 1998.  

The appellant has disagreed with this action and perfected an 
appeal.  She has argued that these revenues should not be 
counted as income for VA pension purposes.  She also 
submitted a Xerox copy of what appears to be a notification 
of the Phoenix VA Regional Office that the $2,000 in per 
capita gaming revenues was not countable against her income 
for VA pension purposes.

As noted above, the general rule is that all income from 
every source will be counted for computation of VA pension 
benefits unless such income is specifically excluded by 
regulation.  See 38 C.F.R. §§ 3.271, 3.272.  However, the 
question presented as to whether per capita distributions 
from gaming activity on tribal trust property is not directly 
addressed in any VA regulation.  Accordingly, a specific 
question on this issue was directed to the VA General Counsel 
in 1997.

In May 1997, General Counsel for VA issued a precedential 
opinion (VAOPGCPREC 21-97) which considered all of the 
applicable laws and regulations including the Indian Gaming 
Regulatory Act (IGRA), Pub. L. No. 100-497, 102 Stat. 2467 
(1998) (codified at 25 U.S.C.A. §§ 2701-2721).  After 
considering all of the applicable laws and regulations, the 
VA General Counsel concluded that amounts received by an 
individual pursuant to a per capita distribution of proceeds 
from gaming on Indian trust lands pursuant to the Indian 
Gaming Regulatory Act were considered income for purposes of 
VA income based benefits.

The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and precedent 
opinions of the Chief Legal Officer of the Department.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  That is, the Board 
is bound to follow the holding of VA General Counsel in 
VAOPGCPREC 21-97.  Accordingly, the appellant's claim must be 
denied.  The reported sum of $2,000 in income received by the 
appellant as per capita distributions from gaming activity on 
tribal trust property was properly included as countable 
income for purposes of her improved death pension benefits.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.23, 3.271, 3.272.  
The Board has carefully reviewed the entire record in this 
case but the question presented here is one which is settled 
as a matter of law.  Even if the appellant received a 
statement from the RO indicating that this income was not 
countable for VA pension purposes, such statement was in 
error.


ORDER

The income received as per capita distributions from gaming 
activity on tribal trust property is properly included as 
countable income for purposes of improved death pension 
benefits; the appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

